DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see  paragraph 3 of page 5, filed July 11, 2022, with respect to the prior art of Moriya et al (US 2011/0053474) have been fully considered and are persuasive.  The anticipation rejections basis the prior art of Moriya et al have been withdrawn as Moriya et al fails to teach an air supply unit that shunts an upper end of a penetrating path penetrating through an axial center of rotation of the polishing pad and the spindle and supplies air into the penetrating path.
Likewise, the anticipation rejections basis the prior art of Hirayama et al (US 2015/0239089) al have been withdrawn as Moriya et al fails to teach an air supply unit that shuts an upper end of a penetrating path penetrating through an axial center of rotation of the polishing pad and the spindle and supplies air into the penetrating path. The prior art of Ohmi et al was introduced to teach the argued air supply unit that shuts an upper end of a penetrating path penetrating through an axial center of rotation of the polishing pad and the spindle and supplies air into the penetrating path, see the examiner’s marked up version of Fig. 3 of Ohmi et al illustrating the air supply unit as claimed.
Furthermore, claims 4-7 have been added and the previous claim interpretation will be updated to reflect the new claims. The prior art of Ishikawa et al (US 6,749,714) was introduced to teach the limitations of claims 5-7.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Slurry supply unit in claims 1-7
Air supply unit in claims 1-7
Mist slurry supply unit in claim 2
Penetrating path slurry supply unit in claim 3
Another slurry supply unit in claim 4
Thickness measurement unit as recited in claim 5
Light projecting part as recited in claim 5
Light receiving part as recited in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Slurry supply unit is interpreted as element mist slurry supply unit 6 and includes a nozzle 62 see page 20 the first sentence of the last paragraph of the original specification

Air supply unit is interpreted as element 8 and includes a second air supply source 82 and a shutting member 83 see the first sentence of the last paragraph of page 15 of the original specification.

Mist slurry supply unit is interpreted as element 6 which includes nozzle 62 according to page 20 the first sentence of the last paragraph of the original specification

Penetrating path slurry supply unit is interpreted as element 4 as illustrated in Fig. 3 and entails a slurry introduction path 831b leading to the through hole 834 see the paragraph that joins pages 26 and 27 of the original specification.

Another slurry supply unit is interpreted as the second air source 82 formed of a compressor, an air reservoir tank see the last paragraph of page 15 of the original specification
See also Fig. 2
 
Thickness measurement unit is interpreted as element 19 is an optical displacement sensor of a reflective type according to the first full paragraph of page 17 of the original specification

Light projecting part is interpreted as element 190 according to the first full paragraph of page 17 of the original specification

Light receiving part is interpreted as element 192 according to the first full paragraph of page 17 of the original specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 It is further noted that the polishing unit is recited in claims 1-3. The term are not interpreted under 35 USC 112(f) despite the generic placeholder “unit” as the claims recites that the polishing unit has the structure of a polishing pad and holding table. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmi et al (US 5,931,722).
Regarding claim 1:	 A polishing apparatus comprising: a holding table (dummy plate 41) having a holding surface that holds a wafer; a polishing unit in which a polishing pad  (42) having an opening at a center of a polishing surface that polishes the wafer held by the holding table is mounted to a spindle (platform 81) and is rotated; a slurry supply unit (slurry supply tube 83 see col. 6 lines 1-23) that supplies slurry to the polishing surface of the polishing pad; and an air supply unit  (see the examiner’s marked up version of Fig. 3 below) shuts an upper end of a penetrating path penetrating through an axial center of rotation of the polishing pad and the spindle and supplies air into the penetrating path, wherein the air supplied by the air supply unit is sprayed onto an upper surface of the wafer that closes the opening of the polishing pad through bringing the upper surface of the wafer held by the holding table into contact with the polishing surface of the polishing pad, and the wafer is polished in such a manner that the slurry supplied from the slurry supply unit is spread over a whole of the polishing surface due to a flow of the air in a radial manner from the opening toward an outer circumference in a polishing surface direction of 30the polishing pad.  
 
Regarding claim 3:	 The polishing apparatus according to claim 1, wherein the slurry supply unit (slurry supply tube 83 see col. 6 lines 1-23) is a penetrating path slurry supply unit that supplies slurry to the penetrating path see Fig. 3 of Ohmi et al.

The examiner’s marked up version of the Fig. 3 of Ohmi et al


    PNG
    media_image1.png
    653
    538
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al (US 5,931,722) in view of Hirayama et al (US 2015/0239089).

The teachings of Ohmi et al were discussed above.
The prior art of Ohmi et al fails the combination of air and slurry to mist the slurry.
The teachings of Hirayama et al were discussed above.
The motivation to modify the apparatus of Ohmi et al with the misting of the slurry in [0030] – [0032] of Hirayama et al. The slurry supply 6 supplies slurry little by little in a mist form according to [0030] of Hirayama to the center part or its vicinity of the workpiece W to enhance the distribution of the slurry to the wafer by creating an atomized or mist effect as suggested by Hirayama et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ohmi et al with the misting of the slurry as suggested by Hirayama et al. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al (US 5,931,722) in view of Moriya et al (US 2011/0053474).
The teachings of Ohmi et al were discussed above.
The prior art of Ohmi et al fails to teach an additional air supply unit. 
The prior art of Moriya et al teaches a CMP apparatus with a plurality of air supply units see fluid paths 26, 35 as illustrated in Figs. 2 and 4 as discussed in [0038] – [0043]. The motivation to modify the apparatus of Ohmi et al with an additional air supply unit is provide an additional pressing force to the wafer from the pad to ensure the adequate pressure to optimize polishing. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide an additional air supply unit as suggested by the prior art of Moriya et al to the apparatus of Ohmi et al.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al (US 5,931,722) in view of Ishikawa et al (US 6,749,714).
The teachings of Ohmi et al were discussed above.
The prior art of Ohmi et al fails to teach a thickness measurement unit as recited in claim 5. Furthermore, the prior art of Ohmi et al fails to teach that the polishing pad include grooves as recited in claim 6 or specifically that the grooves are arranged in a lattice pattern as recited in claim 7.
The prior art of Ishikawa et al teaches a CMP apparatus with a thickness measurement unit (polishing process measuring device 62) and uses the measurement to determine the endpoint of the CMP process see the excerpt (paragraph that joins columns 34 and 35). According to that excerpt the thickness measurement unit comprises measuring light 63 and the light is received in opening 61. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ohmi to use a thickness measurement unit as suggested by Ishikawa et al to enhance process control by determined the CMP process endpoint.
Furthermore, the prior art of Ishikawa et al teaches a polishing pad that includes grooves where the grooves are arranged in a lattice pattern 34 see the abstract and Fig. 7.  See also Fig. 12 grooves 72,73 in Fig. 24A and claim 7 of Ishikawa et al. The motivation to modify the polishing apparatus of Ohmi et al to provide grooves in the polishing pad is that the use of grooves enhances the distribution/discharge of slurry to/from the pad. Ishikawa et al further teaches that arranging the grooves in a lattice reduces the probability of stripping flash from the pad and causing the pad and/or wafer to be damaged. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ohmi to provide grooves in the polishing pad and to arrange the grooves into a lattice pattern.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Shiho et al (US 2005/0260929) teaches a CMP pad with grooves formed into various patterns to include a lattice see Figs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716